DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As to the amended drawings, filed on 8/9/22, some of the drawing objections are withdrawn and some remain.  
As to the amended claims, received on 8/9/22, the previous claim objections are withdrawn.
As to the previous 112f claim interpretation, and the corresponding 112b rejection based on the claim interpretation, the examiner notes that applicants did not provide a response to either the claim interpretation or the 112b rejection.  Therefore, the interpretation and rejection are reiterated below.
Regarding the amended claims and remarks, received on 8/9/22, some of the previous 112b rejections are withdrawn, and some remain. For the remaining 112b rejections, if arguments were provided, then the examiner will address the arguments. 
Based on the claim amendments and remarks, the previous 112a rejections of claim 10 are withdrawn.
As to the claim amendments and remarks, the previous 112a rejections of claim 8 have been modified to address the claim amendments.
Regarding the claim amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Claim Status
Claims 1, 2, 4-9, and 12 are pending, with claims 8, 9, and 12 being examined, and claims 1, 2, and 4-7 deemed withdrawn. Claims 3, 10, 11, and 13 are canceled.
Drawing Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “150”, “180”, “190” has been used to designate the same part in Figures 5, 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “eliminating a suction pressure... by a pressure relief device” in claim 8.
The specification discusses the pressure-relief device as 190 in [33, 37, 38, 51] and shows the device in figures 1, 2, 5, 6.  Applicants, in their specification, discuss pressure relief, and in [51] state that the pressure relief device can be a valve.  However, applicants do not explicitly state that the pressure relief device is a valve, or provide any clear correlations of the pressure relief device to an actual structure, and also just show the pressure relief device as a black box in several figures (see figures 1-2) while other figures just point to generic structures (see figures 5 and 6 where other reference characters are used to point to the same structure) where it is unclear which actual structure performs this pressure relief, and also unclear if an actual structure is required or if this is intended to be a controller. Therefore, it is unclear what structure is or is not required.  For purposes of examination, the examiner will interpret the corresponding structure a valve, any structure capable of stopping suction such as a pump which can turn off, a computer/control connected to a pump and capable of control, and functional equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to:
(A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Claims 8, 9, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure of how a push rod pushes the cap into the opening in relation to the sucker using the same driving device as recited in claim 8.  The disclosure provides figures 1 and 2 which show the rods 140 and the sucker 120, and shows that the suckers suction caps which appear to have the same profile as the sucker.  However, Figures 1-2 do not show how the rods would move in relation to the sucker or caps using the same driving mechanism.  Figures 5-6 do show structure as a strip of caps with some type of flange where the rod can push the flange of the caps. However, there is no showing in figures 5-6 of the rod and the sucker being moved by the same driving device such that the rod and sucker are moved relative to each other.  What is the structure of the rod and sucker such that the rod can interact with the cap? If the sucker is vertically over the cap as shown in the figures, there does not appear to be room available for a rod to interact with the cap.  If the rod is horizontally next to the sucker, how can the rod interact with the cap without being interrupted or contacting the sucker. It appears that no matter which way the rod would move in relation to the sucker, that the rod would not be able to contact the cap since the rod would appear to contact the sucker and be unable to interact with the cap. Further, there is no description in the specification as to how this operation between the rod and sucker would take place, especially using the same driving device.  For example, the suction device 120 is shown as horizontally offset from the rod 140, where figure 8 shows the caps under the suction device 120 and where figure 9 shows that the push rod 140 is not able to interact with the caps until sucker 120 has been horizontally moved away from the caps.  Therefore, it is unclear how the same drive device moves the suckers and the push rods to perform the claimed function.  Therefore, the amount of direction provided by the inventor is not sufficient, without undue experimentation, so as to allow one of ordinary skill in the art to make or use the invention of a pushing rod for pushing the cap into the opening in combination with a sucker for sucking the cap next to the opening of the reaction container, the rod and sucker being driven by the same driving device. For these reasons, the disclosure as filed does not provide an enabling disclosure for the pushing rod for pushing the cap into the opening in combination with a sucker for sucking the cap next to the opening of the reaction container. Claims 9, and 12 are rejected based on further claim dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 8, it is unclear how the method is used for samples before the occurrence of biological thermal reaction as recite in lines 1-2. What does before a/the thermal reaction define within the method?  The claim body of the method relates to opening/closing a reaction tube, but there is no discussion of a thermal reaction. There is nothing in the claims that requires a sample and/or a reactant/reagent, and therefore it is unclear what would be before a reaction. Therefore, it is unclear if opening of any tube will satisfy the limitations or if a thermal reaction is required.  Specifically, there is no sample or any reagent recited in the tube, and therefore it is unclear if any tube used, regardless of contents, will satisfy the limitation, or if there are requirements that the tube is filled with particular components in order to create a reaction.
Regarding claim 8, it is unclear what the “positioning” of line 3 is attempting to recite. Where are the tubes being positioned, and where does the positioning take place?  Is there something that is required to position the tubes? It is unclear where the tubes are being positioned.
As to line 12 of claim 8, “the downward and vertical movement” has not been previously recited. Therefore, this limitation has insufficient antecedent basis and is unclear.  Nothing has been recited as moving downward or vertically, and it is unclear what moves downward and vertically, and also unclear what movement applicants are attempting to reference.
As to lines 6-8 and 12-14 of claim 8, it is unclear how the driving device moves the plurality of suckers (lines 6-8) and then also pushes the push rods (lines 12-14).  Specifically, the push rods are different structures than the suckers, and the suckers and push rods are both moving, yet the push rod is moving relative to the sucker since the push rod is also pushing the caps.  Therefore, it is unclear how a singular drive device can independently move both the push rod and the suckers.
Regarding claims 8 and 12, it is unclear what structure a “sucker” is defining in claim 8 without requiring some type of structure for creating a pressure difference as recited in claim 12. The examiner believes that essential structure of claim 12 required to perform the function of claim 8 may be omitted from the sucker of claim 8. How can a sucker of claim 8 perform suction without the air pressure device to create the suction of claim 12?
Claim limitation “eliminating pressure by a pressure relief device” in claim 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification discusses the pressure-relief device as 190 in [33, 37, 38, 51] and shows the device in figures 1, 2, 5, 6.  Applicants, in their specification, discuss pressure relief, and in [51] state that the pressure relief device can be a valve.  However, applicants do not explicitly state that the pressure relief device is a valve, or provide any clear correlations of the pressure relief device to an actual structure, and also just show the pressure relief device as a black box in several figures (see figures 1-2) while other figures just point to generic structures (see figures 5 and 6 where other reference characters are used to point to the same structure) where it is unclear which actual structure performs this pressure relief, and also unclear if an actual structure is required or if this is intended to be a controller. Therefore, it is unclear what structure is or is not required.  For purposes of examination, the examiner will interpret the corresponding structure a valve, any structure capable of stopping suction such as a pump which can turn off, a computer/control connected to a pump and capable of control, and functional equivalents thereof. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 9 and 12 are rejected based on further claim dependency.
Regarding claim 9, “the at least one of the plurality of caps” of line 4 is ambiguous since a specific one (at least one) of the caps has not been previously recited. Therefore, this limitation has insufficient antecedent basis and is unclear. Further, it is unclear if the at least one cap (singular cap) must be sucked by a plurality of suckers, or if each of the plurality of suckers sucks a cap. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 9, and 12 are rejected under 35 U.S.C. 102a1 as being anticipated by Tai, C (US 20170363653; hereinafter “Tai”).  The examiner notes that the instant case is a CIP of the parent case (Tai is the PGPub of the parent case), the instant case having a filing date of 1/14/20, where Tai is published greater than one year and outside of any exceptions and therefore Tai qualifies as prior art.
As best understood, as to claim 8, Tai teaches a capping method used for samples before an occurrence of a biological thermal reaction, comprising steps of: 25positioning a plurality of reaction tubes wherein each of the plurality of reaction tubes comprises an opening end and a sample; moving a plurality of suckers to suck a plurality of caps and then moving the suckers along with sucking the plurality of caps together to reach above the opening ends of the plurality of reaction tubes by a driving device; eliminating a suction pressure of the plurality of suckers by a pressure-relief device, to make the plurality of caps depart from the 5plurality of suckers; and pushing the plurality of caps along with the downward and vertical movement of a plurality of pushing rods into the opening end of the plurality of corresponding reaction tubes by the driving device (As best understood, Tai teaches positioning tubes 110, driving device 170 to move sucks 120 and rods 140, and a pressure relief device 190 which releases air pressure S03 and cap is pushed by rod S04; Figs. 1-4 [33, 38-40]), and .  
As best understood, as to claim 9, Tai teaches the capping method according to claim 8, further comprising a 10step of: using a pressure-detection device to determine whether the plurality of suckers suck the at least one of the plurality of caps completely or not (As best understood, Tai teaches pressure detection device 150; Fig. 2).  
As best understood, as to claim 12, Tai teaches the capping method according to claim 8, further comprising a 15step of using an air-pressure device for providing an enough suction pressure for the plurality of suckers (As best understood, Tai teaches air pressure device 180; Figs. 1-2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 20080286151; hereinafter “Chang”; already of record) in view of Nuotio et al (US 20140224382; hereinafter “Nuotio”; already of record) and in view of Bernsten et al (US 20150276566; hereinafter “Bernsten”; already of record).
As to claim 8, Chang teaches a capping method used for samples before an occurrence of a biological thermal reaction (Chang; Fig. 25 [156].  Chang teaches that the sample is placed in the tube 12 [159, 160] and then the sample is capped [161] and then afterwards the sample is thermally reacted [162-165]), comprising steps of: 
positioning a plurality of reaction tubes wherein each of the plurality of reaction tubes comprises an opening end and a sample (Chang teaches multiple tubes 12; Fig. 7, 20. Chang shows the tube 12; Fig. 12 [156]. Chang also teaches that the configuration is for multiple vessels [144], and that to provide higher throughput that there is automated machinery, such as the pick and place devices, for filling each of the vessels [154]); 
moving a sucker to suck at least one of a plurality of caps and then moving the sucker along with sucking the cap together to reach above the opening end of one of the plurality of reaction tubes by a driving device (Chang teaches a machine tip 172 in figure 25 with a vacuum [156] where the robotic machine 166 is a moving robotic arm [161] which moves to place cap 22 into the reaction vessel [156], and where Chang teaches the movement including being above the opening end of one of the reaction tubes); and 
pushing the cap, along with downward and vertical movment, by a pushing component into the opening end of one of the plurality of corresponding reaction tubes by the driving device (Chang teaches push component 176 which pushes cap 22 into opening 28 of reaction vessel; [156]).
Although Chang teaches pushing the cap, Chang does not specifically teach a push rod.  However, it would have been obvious to change the shape of the push component of Chang to have been a rod since it has been held that changes in shape are not patentably distinct from prior art (MPEP 2144.04 IV).  However, Nuotio teaches the analogous art of a capping system (Nuotio; Title) with a robot which handles caps with a pushing rod, moving downward and vertically, to eject the cap driven by an actuator (Nuotio teaches a robot in figure 10 for handling caps to place caps onto reaction vessel as in figure 6; [79, 80].  Nuotio teaches a rod 30 which moves to push against sleeve 27 to push the cap to detach the cap, where the rod is driven by the actuator; [79, 80]). It would have been obvious to one of ordinary skill in the art at to have modified the pushing component for removing the cap of Chang to include the rod to push the cap as in Nuotio because Nuotio teaches that the use of a rod in a cap handling robot is well-known (Nuotio; Figure 10) and that the rod of the mechanical cap handling robot is advantageous to handle various caps and closures (Nuotio; [71]). 
Although modified Chang teaches a sucker and a push rod used in the capping process, modified Chang does not specifically teach a plurality of suckers sucking a plurality of caps and a plurality of push rods being used in the capping process.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to used multiple capping devices of modified Chang, each having a sucker and push rod (see modification of Chang with Nuotio), in order to provide the advantage of increased sample processing and throughput, since it has been held that the mere duplication of essential working parts of a device involves only routine skill in the art. (See MPEP 2144.04 Section VI (B) and St. Regis Paper Co. v Bemis Co., 193 USPQ 8).   However, Bernsten teaches the analogous art of a capping system with multiple cap manipulator units for multiple vessels (Bernsten teaches a capping system with multiple cap manipulators 5152; Fig. 7 [92]. Bernsten teaches that the caps are placed back on multiple vessels; [90, 92, 23, 9, 10, 44]).  It would have been obvious to one of ordinary skill in the art at to have duplicated the cap manipulator having a sucker and push rod of modified Chang to include a plurality of cap manipulators for multiple vessels as in Bernsten, the resulting configuration being a plurality of cap manipulators each having a sucker and a push rod, because Bernsten teaches that one of ordinary skill in the art would know that that the number of lid manipulators can be altered to include a plurality as appropriate (Bernsten; [92]).
Although modified Chang teaches a plurality of suckers to suction a plurality of caps, modified Chang does not specifically teach eliminating a suction pressure of the plurality of suckers by a pressure-relief device, to make the plurality of caps depart from the plurality of suckers. However, Nuotio teaches the analogous art of a vacuum-based cap movement device (Nuotio; Fig. 11, 18 [84, 85, 86]) and eliminating a suction pressure of the sucker by a pressure-relief device, to make the cap depart from the sucker (Nuotio teaches pressure relief; [85]).  It would have been obvious to one of ordinary skill in the art to have modified the method of using the plurality of suckers to allow the plurality of caps to depart from the suckers of modified Chang to have used a pressure relief system as in Nuotio because Nuotio teaches that relieving the pressure helps detach the caps from the robot (Nuotio; [85]).
As to claim 9, modified Chang teaches the capping method according to claim 8, with a vacuum for fitting with the cap (Chang; [156]) and the plurality of suckers sucking the caps (The modification of the sucker to suction a cap of Chang to include the plurality of suckers of Bernsten has been discussed above in claim 1). 
Modified Chang does not specifically teach using a pressure-detection device to determine whether suckers suck the at least one cap completely or not. However, Nuotio teaches the analogous art of a vacuum-based cap movement device (Nuotio; Fig. 11, 18 [84, 85, 86]) with using a pressure-detection device to determine whether the sucker sucks the at least one cap completely or not (Nuotio teaches a pressure sensor 35 which can determine if the cap is attached based on vacuum; [93]).  It would have been obvious to one of ordinary skill in the art to have modified the method of using the plurality of suckers to suck the caps of modified Chang to have used a pressure sensor as in Nuotio because Nuotio teaches that the pressure sensor helps monitor whether or not the cap is attached and helps determine the possibility of leaks (Nuotio; [93]).
As to claim 12, modified Chang teaches the capping method according to claim 8, further comprising a step of using an air-pressure device for providing an enough suction pressure for the plurality of suckers (Chang teaches a vacuum which would require an air pressure device to provide the vacuum pressure; [156]).
Response to Arguments
Applicant’s arguments, on 8/9/22, have been considered but are moot because they are towards the amended claims and not the current grounds of rejection. However, because the examiner has used the same prior art in the rejection, the examiner will address applicants’ arguments in order to advance prosecution.  The examiner also notes that a new prior art rejection has been added due to the various ambiguities of the claims (see above).
Applicants argue on page 12 that there is support for the pushing rods and the sucker.  The examiner assumes applicants are referencing the 112a rejection, and the examiner respectfully disagrees. There is no enabling disclosure of how a push rod pushes the cap into the opening in relation to the sucker using the same driving device as recited in claim 8.  The disclosure provides figures 1 and 2 which show the rods 140 and the sucker 120, and shows that the suckers suction caps which appear to have the same profile as the sucker.  However, Figures 1-2 do not show how the rods would move in relation to the sucker or caps using the same driving mechanism.  Figures 5-6 do show structure as a strip of caps with some type of flange where the rod can push the flange of the caps. However, there is no showing in figures 5-6 of the rod and the sucker being moved by the same driving device such that the rod and sucker are moved relative to each other.  What is the structure of the rod and sucker such that the rod can interact with the cap? If the sucker is vertically over the cap as shown in the figures, there does not appear to be room available for a rod to interact with the cap.  If the rod is horizontally next to the sucker, how can the rod interact with the cap without being interrupted or contacting the sucker. It appears that no matter which way the rod would move in relation to the sucker, that the rod would not be able to contact the cap since the rod would appear to contact the sucker and be unable to interact with the cap. Further, there is no description in the specification as to how this operation between the rod and sucker would take place, especially using the same driving device.  For example, the suction device 120 is shown as horizontally offset from the rod 140, where figure 8 shows the caps under the suction device 120 and where figure 9 shows that the push rod 140 is not able to interact with the caps until sucker 120 has been horizontally moved away from the caps.  Therefore, it is unclear how the same drive device moves the suckers and the push rods to perform the claimed function.  Therefore, the amount of direction provided by the inventor is not sufficient, without undue experimentation, so as to allow one of ordinary skill in the art to make or use the invention of a pushing rod for pushing the cap into the opening in combination with a sucker for sucking the cap next to the opening of the reaction container, the rod and sucker being driven by the same driving device. For these reasons, the disclosure as filed does not provide an enabling disclosure for the pushing rod for pushing the cap into the opening in combination with a sucker for sucking the cap next to the opening of the reaction container. 
Applicants argue on page 11 of their remarks that there is no requirement that the same part cannot be shown using different reference characters.  The examiner respectfully disagrees.  Reference characters 150 (pressure detection device), 180 (air-pressure device), and 190 (pressure-relief device) have all been used to designate the same structure in figures 5 and 6.  The examiner maintains that the highlighted structure cannot be three separate structures without clarification.  Further, the examiner notes that the MPEP requires that “the same part....must always be designated by the same reference character” (CFR 1.84(p)(4)).  Therefore, because 150, 180, and 190 are all pointed to the exact same part (and location), then more than one reference character for the same part is being used.  Additionally, this is further evidenced by figures 1-2 which shows different parts having the different numbers, and the parts cannot be different as shown in figures 1-2, while also being the same as shown in figures 5 and 6.
Applicants argue on page 13 of their remarks that “before” as described in the specification relates to before PCR and that this is clear. The examiner disagrees.  First, the claims do not recite PCR.  Second, there is nothing in the claims that requires a sample and/or a reactant/reagent, and therefore it is unclear what would be before a reaction. It is unclear how the method is used for samples before the occurrence of biological thermal reaction as recite in lines 1-2. What does before a/the thermal reaction define within the method?  The claim body of the method relates to opening/closing a reaction tube, but there is no discussion of a thermal reaction. Therefore, it is unclear if opening of any tube will satisfy the limitations or if a thermal reaction is required.  Specifically, there is no sample or any reagent recited in the tube, and therefore it is unclear if any tube used, regardless of contents, will satisfy the limitation, or if there are requirements that the tube is filled with particular components in order to create a reaction.
Applicants argue on page 13 of their remarks that “positioning” is clear because the driving device 170-1 moves the reaction tube to a position.  The examiner respectfully disagrees.  The language argued by the applicants is present in the specification, but not in the claims, and limitations from the specification are not imported into the claims.  It is unclear what the “positioning” of line 3 is attempting to recite. Where are the tubes being positioned, and where does the positioning take place?  Is there something that is required to position the tubes? It is unclear where the tubes are being positioned.
Applicant's argue on pages 16-17 of their remarks towards prior art Chang.  The examiner is unable to ascertain the reasons applicants are stating Chang cannot be used as prior art, and the examiner notes that arguments of counsel cannot take the place of evidence on record.  It appears as if applicants are arguing towards opposite direction forces, and the examiner notes that this language is not commensurate in scope with the claims. Chang teaches positioning a plurality of reaction tubes wherein each of the plurality of reaction tubes comprises an opening end and a sample (Chang teaches multiple tubes 12; Fig. 7, 20. Chang shows the tube 12; Fig. 12 [156]. Chang also teaches that the configuration is for multiple vessels [144], and that to provide higher throughput that there is automated machinery, such as the pick and place devices, for filling each of the vessels [154]); moving a sucker to suck at least one of a plurality of caps and then moving the sucker along with sucking the cap together to reach above the opening end of one of the plurality of reaction tubes by a driving device (Chang teaches a machine tip 172 in figure 25 with a vacuum [156] where the robotic machine 166 is a moving robotic arm [161] which moves to place cap 22 into the reaction vessel [156], and where Chang teaches the movement including being above the opening end of one of the reaction tubes); and pushing the cap, along with downward and vertical movment, by a pushing component into the opening end of one of the plurality of corresponding reaction tubes by the driving device (Chang teaches push component 176 which pushes cap 22 into opening 28 of reaction vessel; [156]).	Applicants argue on pages 17-19, and again on page 20 of their remarks towards prior art Nuotio.  Applicants appear to argue that Nuotio does not teach a push rod for the capping process.  The examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Chang teaches the capping process, and using a pushing component to expel the cap onto the vessel, thereby helping to remove the cap from the sucker of Chang.  Nuotio teaches using a rod 30 to help discharge a cap, and the cap discharge process using the rod of Nuotio is what is used to modify the cap discharge process of Chang.  Further, applicants have not addressed the obviousness to change the shape under MPEP 2144.04 IV.  Chang teaches pushing the cap, Chang does not specifically teach a push rod.  However, it would have been obvious to change the shape of the push component of Chang to have been a rod since it has been held that changes in shape are not patentably distinct from prior art (MPEP 2144.04 IV).  However, Nuotio teaches the analogous art of a capping system (Nuotio; Title) with a robot which handles caps with a pushing rod, moving downward and vertically, to eject the cap driven by an actuator (Nuotio teaches a robot in figure 10 for handling caps to place caps onto reaction vessel as in figure 6; [79, 80].  Nuotio teaches a rod 30 which moves to push against sleeve 27 to push the cap to detach the cap, where the rod is driven by the actuator; [79, 80]). It would have been obvious to one of ordinary skill in the art at to have modified the pushing component for removing the cap of Chang to include the rod to push the cap as in Nuotio because Nuotio teaches that the use of a rod in a cap handling robot is well-known (Nuotio; Figure 10) and that the rod of the mechanical cap handling robot is advantageous to handle various caps and closures (Nuotio; [71]). 
Applicants on pages 19-20 discuss the various advantages and features of the instant invention.  The examiner notes the advantages, but maintains that the claim language does not currently define over the prior art of record.  The examiner suggests looking to the instant specification for advantages and differences in structure/process that may help distinguish the instant case over the prior art, and then further suggests incorporating those limitations into the claims.
Applicants argue on page 20 of their remarks that Chang does not teach eliminating a suction pressure.  The examiner notes that applicants are mischaracterizing the rejection and that prior art Nuotio is used to teach the eliminating of suction pressure. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Although modified Chang teaches a plurality of suckers to suction a plurality of caps, modified Chang does not specifically teach eliminating a suction pressure of the plurality of suckers by a pressure-relief device, to make the plurality of caps depart from the plurality of suckers. However, Nuotio teaches the analogous art of a vacuum-based cap movement device (Nuotio; Fig. 11, 18 [84, 85, 86]) and eliminating a suction pressure of the sucker by a pressure-relief device, to make the cap depart from the sucker (Nuotio teaches pressure relief; [85]).  It would have been obvious to one of ordinary skill in the art to have modified the method of using the plurality of suckers to allow the plurality of caps to depart from the suckers of modified Chang to have used a pressure relief system as in Nuotio because Nuotio teaches that relieving the pressure helps detach the caps from the robot (Nuotio; [85]).
Applicants argue on page 20 that Chang discloses a capping method that might cause air sealability issues. The examiner notes that this is a speculative argument.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Further, the combination of references used in the prior art rejection above teach the instantly claimed limitations (See above rejection).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798